DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-3,8,15-17,29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang to (US20170238190) 

Regarding claims 1,29 Yang teaches an information transmission method, comprising: receiving a Physical Downlink Control Channel (PDCCH) transmitted by a base station;([0034] discloses the UE may receive a PDCCH/PDSCH (S107) and transmit a physical uplink shared channel (PUSCH)/physical uplink control channel (PUCCH) (S108), as a general downlink/uplink signal transmission procedure)  and transmitting Channel State Information (CSI) to the base station according to the PDCCH([0034] discloses Control information transmitted from the UE to the BS is referred to as uplink control information (UCI). The UCI includes hybrid automatic repeat and request acknowledgement/negative-acknowledgement ( HARQ-ACK/NACK), scheduling request (SR), channel state information ( CSI), etc. The CSI includes a channel quality indicator (CQI)).Regarding claims 15,30 Yang teaches An information transmission method, comprising: transmitting a Physical Downlink Control Channel (PDCCH) to User Equipment (UE); ([0034] discloses the UE may receive a PDCCH/PDSCH (S107) and transmit a physical uplink shared channel (PUSCH)/physical uplink control channel (PUCCH) (S108), as a general downlink/uplink signal transmission procedure)  and receiving, according to the PDCCH, Channel State Information (CSI) transmitted by the UE([0034] discloses Control information transmitted from the UE to the BS is referred to as uplink control information (UCI). The UCI includes hybrid automatic repeat and request acknowledgement/negative-acknowledgement ( HARQ-ACK/NACK), scheduling request (SR), channel state information ( CSI), etc. The CSI includes a channel quality indicator (CQI)).Regarding claims 2,16 Yang teaches The method as claimed in claim 1, wherein the transmit a physical uplink shared channel (PUSCH)/physical uplink control channel (PUCCH) (S108), as a general downlink/uplink signal transmission procedure)  .Regarding claims 3,17 Yang teaches The method as claimed in claim 1, after receiving the PDCCH transmitted by the base station, further comprising: transmitting a Hybrid Automatic Repeat request-Acknowledgement (HARQ-ACK) feedback to the base station according to the PDCCH([0034] discloses The UCI includes hybrid automatic repeat and request acknowledgement/negative-acknowledgement ( HARQ-ACK/NACK), scheduling request (SR)).

Regarding claim 8, Yang teaches The method as claimed in claim 3, wherein the HARQ-ACK feedback is transmitted to the base station at first, and the CSI is transmitted to the base station after the transmission of the HARQ-ACK feedback is completed([0034] discloses The UCI includes hybrid automatic repeat and request acknowledgement/negative-acknowledgement ( HARQ-ACK/NACK), scheduling request (SR)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4,7,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang to (US20170238190) in view of Song to ( US20210400518)

Regarding claims 4,18 Yang does not explicitly teach acquiring indication information configured to trigger User Equipment (UE) to perform CSI reporting, the indication information being contained in at least one of K continuous bits contained 
However, Song teaches   acquiring indication information configured to trigger User Equipment (UE) to perform CSI reporting, the indication information being contained in at least one of K continuous bits contained in the PDCCH, a value of K being a preset value or determined according to a subcarrier spacing adopted in uplink data transmission and K being a positive integer([0040] discloses The received UL grant comprises, in a CSI request field, one or more bits indicating the CSI subframe set. The indicated CSI subframe set may refer to or comprise the one or more static subframes, or, the indicated CSI subframe set may refer to or comprise the one or more flexible subframes. For example, when the trigger or indicator comprises two bits with the value "01" this may be defined to indicate that an aperiodic CSI report is requested for the one or more flexible subframes)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Yang include acquiring indication information configured to trigger User Equipment (UE) to perform CSI reporting, the indication information being contained in at least one of K continuous bits contained in the PDCCH, a value of K being a preset value or determined according to a subcarrier spacing adopted in uplink data transmission and K being a positive integer, as suggested by Song. This modification would benefit the Regarding claim 7, Yang teaches wherein the PDSCH transmission related field is a new data indicator field([0047] discloses the DCI formats selectively include   NDI (New Data Indicator))

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang to (US20170238190) in view of Sayana to ( US20130301448)

Regarding claim 12, Yang does not explicitly teach before transmitting the CSI to the base station according to the PDCCH, further comprising: performing CSI measurement, a subframe for CSI measurement being at least one of: all or part of subframes in a downlink subframe set for receiving PDSCH; all or part of subframes in a downlink subframe set for receiving the PDCCH;
However, Sayana  teaches before transmitting the CSI to the base station according to the PDCCH, further comprising: performing CSI measurement, a subframe for CSI measurement being at least one of: all or part of subframes in a downlink subframe set for receiving PDSCH; all or part of subframes in a downlink subframe set for receiving the PDCCH; ([0090] discloses For feedback reporting in the UCI transmission 975, the UE uses the subframe subset belonging to the CSI reference resource to derive the interference measurement. As illustrated, for the CSI reference resource (i.e., n.sub.CQI.sub.--.sub.ref) being in subframe subset 955 (i.e., in subframe 955b), the UE uses the IM resource 965 in the subframe 955a (which is part of subframe subset 955) to derive the interference measurement)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Yang include before transmitting the CSI to the base station according to the PDCCH, further comprising: performing CSI measurement, a subframe for CSI measurement being at least one of: all or part of subframes in a downlink subframe set for receiving PDSCH; all or part of subframes in a downlink subframe set for receiving the PDCCH, as suggested by Sayana. This modification would benefit the system as a design choice.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang to (US20170238190) in view of Chen to (US20120314685)
Regarding claim 10, Yang does not explicitly teach wherein the CSI comprises at least one of: CSI of a carrier for receiving a PDSCH, CSI of a carrier for receiving the PDCCH, 
However, Chen teaches wherein the CSI comprises at least one of: CSI of a carrier for receiving a PDSCH, CSI of a carrier for receiving the PDCCH,([0049] A sending module 33 is configured to send CSI of a carrier corresponding to the CSI location label to the base station through the data channel, where the CSI location label is obtained by the CSI location label obtaining module 32, and the data channel may be a PUSCH or a PDSCH. In this embodiment, the PUSCH is taken as an example for description)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Yang include wherein the CSI comprises at least one of: CSI of a carrier for receiving a PDSCH, CSI of a carrier for receiving the PDCCH, as suggested by Chen. This modification would benefit the system as a design choice.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang to (US20170238190) in view of Chen to (US20120314685) further in view of Sun to (US20150124638)
Regarding claim 11, The combination of Yang and Chen does not explicitly teach wherein the measurement carrier set is a set formed by all carriers allowed for PDSCH transmission
However, Sun teaches wherein the measurement carrier set is a set formed by all carriers allowed for PDSCH transmission ([0130] Discloses a CSI measurement set includes two carriers, CC1 and CC2 respectively, where CC1 is a primary carrier which is pre-defined or is configured by using higher layer signaling and CC2 is a secondary carrier. An activated carrier at T1 time is CC1, an activated carrier at T2 time is CC1, and an activated carrier at T3 time is CC1. The base station sends PDCCH1 on CC1 at T1 time, and sends a PDSCH on CC1 at T1 time according to PDCCH1; the base station sends PDCCH2 on CC1 at T1 time, and sends PDCCH2 and the PDSCH on CC2 at T2 time according to PDCCH2; the base station sends PDCCH2 on CC2 at T2 time, and sends the PDSCH on CC1 at T3 time according to PDCCH2)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Yang and Chen include wherein the measurement carrier set is a set formed by all carriers allowed for PDSCH transmission, as suggested by Sun. This modification would benefit the system as a design choice.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang to (US20170238190) in view of Yang  to (US20160262182) referred here as “Yang182”
Regarding claim 13, Yang does not explicitly teach  wherein a CSI reporting mode corresponding to the CSI is determined according to one of a modulation and coding scheme field contained in the PDCCH and a Physical Random Access Channel 

However, “Yang182” teaches wherein a CSI reporting mode corresponding to the CSI is determined according to one of a modulation and coding scheme field contained in the PDCCH , the CSI reporting mode corresponds to at least one of the following information: a carrier corresponding to the CSI and a content of the CSI ([0113] discloses When the CQI request value is 1, an modulation and coding scheme ( MCS) index I.sub.MCS is 29 and the number of allocated PRBs is less than 4 (N.sub.PRB.ltoreq.4), the UE interprets signaling from the network as the CQI only mode)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Yang include wherein a CSI reporting mode corresponding to the CSI is determined according to one of a modulation and coding scheme field contained in the PDCCH and the CSI reporting mode corresponds to at least one of the following information: a carrier corresponding to the CSI and a content of the CSI, as suggested by“Yang182”. This modification would benefit the system as a design choice.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang to (US20170238190) in view of Yum to (US20160218788)Regarding claims 14, Yang and “Yang182” does not explicitly teach wherein determining the CSI reporting mode according to the PRACH coverage level comprises that: when the PRACH coverage level is less than or equal to a preset threshold value, the CSI reporting mode is a first mode; and when the PRACH coverage level is greater than the preset threshold value, the CSI reporting mode is a second mode
However, Yum teaches wherein determining the CSI reporting mode according to the PRACH coverage level comprises that: when the PRACH coverage level is less than or equal to a preset threshold value, the CSI reporting mode is a first mode; and when the PRACH coverage level is greater than the preset threshold value, the CSI reporting mode is a second mode([0197] Discloses the UE may assume a repetition number K corresponding to the coverage level used in the PRACH to perform measurement. The repetition number used by the UE may be configured by the network or the repetition number corresponding to the CE level thereof (the CE level used in the PRACH or the CE level configured by the network) may be pre-configured and used)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Yang and  include wherein determining the CSI reporting mode according to the PRACH coverage level comprises that: when the PRACH coverage level is less than or equal to a preset threshold value, the CSI reporting mode is a first mode; and when the PRACH coverage level is greater than the preset threshold value, the CSI reporting mode is a second mode, as suggested by Yum.This modification would benefit the system as a design choice.

Allowable Subject Matter
Claims 5-6, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461